Citation Nr: 1511388	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-24 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and polysubstance abuse.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from September 1988 to October 1992. 

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.

In December 2014, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's December 2014 hearing, she testified to currently receiving treatment for major depressive disorder in San Antonio, Texas and that she was waiting to be assigned a psychiatrist.  She also indicated that she was last seen in 2013 at the Brunswick, Georgia Community Based Outpatient Clinic (CBOC).  After review of the claims file, it does not appear any VA treatment records have been obtained and associated with the claims file, and therefore, a remand is necessary at this time in order to so obtain those records.  Any ongoing private treatment records pertaining to psychiatric treatment the Veteran has received should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the most recent VA record currently contained in the Veteran's file consists of a December 2007 VA psychiatric examination report.  

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, to include both treatment records and examination reports, dated subsequent to the date of the aforementioned December 2007 VA psychiatric examination, and specifically including any and all VA records from the Brunswick, Georgia CBOC, since 2013, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and her representative should be informed of any such problem. 

2. If and only if the aforementioned records are obtained, the Veteran's entire claims folder should be furnished to the same VA examiner who conducted the December 2007 VA psychiatric examination, or other appropriate VA examiner should that examiner prove unavailable.  Following a review of the Veteran's entire claims folder (including the aforementioned additional records), the examiner should once again offer an opinion as to whether the Veteran currently suffers from an acquired psychiatric disorder (as opposed to a personality disorder), and if so, whether that psychiatric disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file and Virtual VA records have been reviewed.

3. Should a review of additional VA records prove necessary, the AOJ should ensure that the review in question is in complete compliance with the directives of this REMAND, and that the examiner has documented his consideration of all records contained in Virtual VA.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4. The AOJ should then review the claims file and readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




